TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00844-CV



                                  James Hansen, M.D., Appellant

                                                   v.

                  The Northwest Mutual Life Insurance Company, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
     NO. D-1-GN-10-004459, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant James Hansen, M.D., filed a notice of appeal on December 19, 2013.

                On February 27, 2014, the Clerk of this Court advised appellant that his notice of

appeal was due on or before November 20, 2013, and requested that appellant provide the Court with

either (1) proof of timely mailing of the notice of appeal, or (2) an affidavit swearing that this filing

was mailed to the district clerk’s office on or before November 20, 2013. See Tex. R. App. P. 9.2(b),

26.1. The Clerk also notified appellant that, if he did not respond by March 10, 2014, the appeal

would be dismissed for want of jurisdiction. See Tex. R. App. P. 42.3(a). Appellant has not filed

a response. We dismiss the appeal for want of jurisdiction. See id.
                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Jurisdiction

Filed: March 26, 2014




                                                2